Citation Nr: 1600552	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for service-connected diabetes mellitus.

2.  Entitlement to service connection for a bladder disability, claimed as secondary to service-connected diabetes mellitus.  

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.  




REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the increased rating period, peripheral neuropathy of the left upper extremity was manifested by symptoms that approximated moderate incomplete paralysis.  

2.  Throughout the increased rating period, peripheral neuropathy of the right upper extremity was manifested by symptoms that approximated moderate incomplete paralysis.  

3.  Neurogenic bladder is proximately due to service-connected diabetes mellitus.  
4.  The Veteran's service connected disabilities meet the percentage requirements for TDIU from March 5, 2011.

5.  The Veteran's service-connected disabilities prevent him from securing or obtaining a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2015).

2. The criteria for a 40 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2015).

3.  The criteria for entitlement to a TDIU have been met from March 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).

4.  Service connection for neurogenic bladder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a February 2013 letter informed the Veteran of the evidence required to substantiate his claims for increased ratings for peripheral neuropathy of the upper extremities and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the notice requirements of Vazquez.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had a VA examination in March 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The examiner reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of peripheral neuropathy of the upper extremities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Given the favorable disposition of the claims for entitlement to a TDIU and service connection for neurogenic bladder, the Board need not discuss VA's compliance with the VCAA with respect to those issues.



Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for 
Peripheral Neuropathy of the Left and Right Upper Extremities

An April 2011 rating decision granted service connection for peripheral neuropathy of the left and right upper extremity and assigned a 20 percent rating for each upper extremity from March 2011, pursuant to Diagnostic Code 8510.  A claim for an increased rating for peripheral neuropathy of the upper extremities was received in October 2012.  

Neuropathy of the right and left upper extremities is rated according to Diagnostic Code 8510, pertaining to paralysis of the upper radicular group (fifth and sixth cervicals).  Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R. 
§ 4.124a, DC 8510 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

Upon VA examination in March 2013, the Veteran reported that his symptoms included constant moderate pain, moderate paresthesias and moderate numbness.  On physical examination, the Veteran had 5/5 strength of elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch.  He had decreased reflexes of the biceps and triceps.  He had normal light touch of the shoulder area, inner/outer forearm,  and hand and fingers.  Position sense was not tested.  He had normal vibration sensation of the right and left upper extremities.  There was no muscle atrophy and no trophic changes.  The examiner noted mild incomplete paralysis of the left and right radial nerve, median nerve and ulnar nerve.  

An April 2013 record from a private physician noted that the Veteran had severe peripheral neuropathy involving the legs more than the arms.  He noted that the upper extremities were less affected than the lower extremities, but still involved significant difficulties, including  sensory impairment and pain as well as decreased fine skilled movements.  He noted that these were graded as moderate to severe

In his substantive appeal dated in June 2013, the Veteran asserted that neuropathy of the upper extremities had increased from mild to moderate.  He submitted a copy of the March 2013 VA examination which showed moderate symptoms of the upper extremities.

A VA treatment record dated in August 2014 reflects that the Veteran was seen for an EMG consult for peripheral neuropathy.  A VA physician noted that, based upon the opinion of a private neurologist, who is an expert in the field, the Veteran had small fiber neuropathy of his bilateral upper extremities that is moderate and sensory in nature.   

Based upon the April 2013 and August 2014 physician opinions which noted moderate neuropathy of the upper extremities, the Board finds that peripheral neuropathy of the upper extremities has more nearly approximated moderate incomplete paralysis of each upper extremity throughout the increased rating period.  Accordingly, a 30 percent rating is warranted for the left upper extremity and a 40 percent rating is warranted for the right upper extremity, pursuant to Diagnostic Code 8510.  As there are no findings of severe incomplete paralysis, higher ratings under Diagnostic code 8510 are not warranted.  In reaching this determination, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).

TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

Service connection is in effect for diabetes mellitus, rated as 20 percent disabling, peripheral neuropathy of the right upper extremity, rated as 40 percent disabling, peripheral neuropathy of the left upper extremity, rated as 30 percent disabling, peripheral  neuropathy of the left lower extremity, rated as 20 percent disabling, peripheral neuropathy of the right lower extremity, rated as 10 percent disabling,  peripheral neuropathy of the right lower extremity femoral nerve, rated as 10 percent disabling, peripheral neuropathy of the left lower extremity femoral nerve, rated as 10 percent disabling and erectile dysfunction, rated as non-compensable.  The percentage criteria of 4.16(a) have been met since March 5, 2011, the date on which the Veteran had a combined rating of at least 60 percent based on service-connected disabilities sharing a common etiology.   

A claim for a TDIU was received in May 2011.  In the TDIU claim, the Veteran noted that he last worked in 2002.  He reported work experience as a manufacturing plant manager and a general contractor.  He indicated that he had completed two years of college. 

In October 2011, a VA physician opined that the Veteran has atypical symptoms of peripheral neuropathy that did not render him unable to secure and maintain gainful employment.  The physician opined that the Veteran was capable of sedentary employment due to his symptoms of mild peripheral neuropathy, which may well limit his ability to do construction work but should not limit his ability to do sedentary employment.  

In a July 2014 statement the Veteran reported that he experienced constant pain in his upper and lower extremities and was not able to walk or stand for any length of time.  He stated that he was not able to do sedentary work because of constant pain and indicated that his medications made him forgetful.  

Social Security records show that the Veteran was found to be disabled from August 1, 2003 due to his disabilities, including chronic obstructive pulmonary disease, hypertension and diabetes mellitus. 

In April 2015, the Veteran submitted a report from a vocational counselor.  The report noted that the Veteran had previously been self-employed and owned his own construction business.  He stopped working in 2002 due to peripheral  neuropathy.  The Veteran indicated that his mobility limited him from being able to walk around on the job site and inspect homes.  He stated that began feeling extremely fatigued and had no stamina when on a project.  

VA examiners opined that the Veteran is capable of sedentary work.  However, the evidence shows that the Veteran's work experience is in occupations that require physical activity, such as general contracting and construction.  Further, the Veteran has credibly testified that he experiences constant pain which affects his ability to perform sedentary work.  Given his employment history and limitations due to pain, the Board finds it unlikely that he would be able to obtain and maintain sedentary work.

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  The evidence establishes that the Veteran has been unemployed since 2002.  His claim for a TDIU was received on May 4, 2011.  That claim was denied in a July 2012 rating decision.  Notice of this decision was provided to the Veteran in a July 2012 RO letter.  The Veteran had one year from the date of the notice to appeal this decision.  Although the RO identified a May 2013 submission as the Veteran's claim for a TDIU, that submission could arguably be construed as a timely notice of disagreement with the July 2012 rating decision.  Parenthetically, the Board also notes that the Veteran's claim for an increased rating was received in October 2012 and a claim for a TDIU, is in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  The Veteran met the schedular criteria of § 4.16(a) on March 5, 2011.  Accordingly, resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted from March 5, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's bilateral upper extremity neuropathy.  The Veteran's upper extremity disability is manifested by numbness and weakness.  These manifestations are contemplated by the rating criteria, which consider incomplete or complete paralysis of the affected nerves. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

In this case, there is marked interference with the Veteran's employment due to his service-connected peripheral neuropathy of the upper extremities.  The Board has awarded a TDIU from March 5, 2011.   

Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's upper extremity neuropathy, and referral for extraschedular consideration is not warranted.  38 C.F.R. 3.321(b)(1).

Service Connection for Neurogenic Bladder

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

The Veteran has a current diagnosis neurogenic bladder.  A private treatment record dated in April 2014 reflects that a physician diagnosed the Veteran with neurogenic bladder due to diabetic neuropathy.  VA treatment records dated in April 2014 reflect a diagnosis of neurogenic bladder secondary to diabetic neuropathy, which was treated with Flomax.  Therefore, service connection for neurogenic bladder as secondary to service-connected type II diabetes mellitus is warranted.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 3.310. 


ORDER

A 30 percent rating is granted for peripheral neuropathy of the left upper extremity, subject to regulations governing the payment of monetary benefits.

A 40 percent rating is granted for peripheral neuropathy of the right upper extremity, subject to regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from March 5, 2011, subject to regulations governing the payment of monetary benefits.  

Service connection for neurogenic bladder is granted.  


REMAND

The Veteran asserts that a 40 percent rating is warranted for diabetes mellitus.  He asserts that diabetes mellitus requires insulin, restricted diet and regulation of activities.  A VA examination in March 2013 found that the Veteran did not require regulation of activities.  

The Veteran had a VA examination in April 2011.  The Veteran reported a 9-year history of diabetes.  He was treated with metformin and glipizide.  The Veteran reported that low blood sugar became symptomatic every few months.  The Veteran reported that he did not have any other problems with his diabetic symptomatology.  
VA outpatient treatment records dated in July 2011 noted diabetes mellitus, treated with Actos, Glipizide and Metformin.  

In March 2015, the Veteran submitted a from a private nurse practitioner, which stated that restriction of activities is necessary.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.   Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of diabetes mellitus. The examiner must review the claims file.  The examination report should indicate that the claims file was reviewed.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  The examiner should provide an opinion as to whether or not the Veteran's diabetes mellitus requires regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The examiner is also asked to indicate if the Veteran's diabetes requires hospitalization, and the number of visits per month the Veteran is required to see a diabetic provider.

2.  After completion of the requested actions, readjudicate the issue of entitlement to increased rating for diabetes mellitus.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


